PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/711,215
Filing Date: 13 May 2015
Appellant(s): Reminick et al.



__________________
Paul H. Horstmann
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 21st, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues on p. 5 that the independent claims cannot be directed to an ineligible abstract idea because the independent claims are not directed to any basic tools of scientific and technological work that if patented would impede innovation. Examiner respectfully disagrees. The independent claims are directed to an abstract idea because they are directed to a “scheduling platform with sharing” (claim 63) and a “method for information sharing via a scheduling platform” (claim 85), which fall under the categories of a machine and a process, respectfully. The abstract idea falls within those the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  identified as “certain methods of organizing human activity – managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” [see 2019 PEG at 52; MPEP § 2106.04(a)(2)(II)(C)]. By preamble, the claims recite a scheduling platform with sharing, and a method itself, for “scheduling at least one of a plurality of event programs available … matching the users to one another for purposes of information sharing by obtaining … a respective set of conditions under which the respective user is willing to share a respective set of user information … such that the conditions are expressed in terms of a user profile format … matching the users by searching a user profile … of each respective user for at least one of the users who qualify for a potential sharing in response to each respective set of conditions, … enables each user to browse … a respective summary profile card for each respective user who qualifies and to individually enable access to the respective user information to one or more of the respective users who qualify, and establishing a respective communication … of at least two of the users who have access to at least one of the sets of user information.  Applicant’s disclosure does not recite a particular problem the claimed steps aim to solve, however, it is understood that the claimed steps aim to enable an individual interested in an event hosted by an organization to schedule an event and share information pertaining to the scheduled event with other individuals (Applicant’s Specification, [0001] – [0004]). By this evidence, the claims recite a type of “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” common to judicial exception to patent-eligibility. By preponderance, the claims recite an abstract idea (e.g., a “scheduling platform with sharing” for sharing scheduled event information).
Appellant further argues on p. 6-7 that the independent claims are directed to the practical application of protecting the personal information of users of a scheduling platform, suggesting the claims are directed to an improvement in how information sharing is done in the same way the animation steps recited in McRO are directed to an improvement in how a certain kind of animation is performed. Examiner respectfully disagrees. Firstly, the claims do not recite any limitations directing to protecting the personal information of users of a scheduling platform. The limitations of obtaining conditions from a user via a client device of the user and discovering sharing candidates and generating user interfaces for browsing and selecting among sharing candidates and establishing communication channels determine who to share personal information with. Secondly, in McRO, the incorporation of particular claimed rules improved the existing technological process allowing computers to produce realistic lip synchronization and facial expressions in animated characters. The human artists did not use the claimed rules and instead relied on subjective determinations to set morph weights and manipulated the animated face to match pronounced phonemes. In the present application, the computing components are merely tools used without providing a specific technical solution beyond simply using generic computer concepts in a conventional way. Finally, in order to achieve patent-eligibility, the claims must recite “additional elements” that “individually and in combination” “integrate the [judicial] exception into a practical application” [2019 IEG, 54-55]. However, this judicial exception is not integrated into a practical application because the claims fail these requirements. The claims recite additional elements including: “a scheduler that enables each of a plurality of users of the scheduling platform to … a computing-based sharing mechanism that enables information sharing among the users … a communication mechanism that enables each respective user to … specify, using a respective client device … a computing mechanism that matches the users … a user interface mechanism that enables each user to … means for establishing a communication channel” (example Claim 63). However, the claims invoke this computing infrastructure merely as a machine to perform an analytical process. 
Appellant argues on p. 8 that the examiner’s analysis of the eligibility of appellant’s claims fails to establish a prima facie case that appellant’s claims are directed to an abstract idea because no limitations in the appellant’s claims were identified that pertain to managing personal behavior or relationships or interactions between people including social interactions. Examiner respectfully disagrees. Examiner identified the limitations in appellant’s claims that pertain to managing personal behavior or relationships or interactions between people including social interactions on p. 4-5 of the Final Office Action of 5-21-2021. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        
Conferees:
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624        

/CANDICE D WILSON/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                     

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.